DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Both claims 11 and 15 recite Sipiol as a claim limitation. According to MPEP 2173.05(u), if the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. In fact, the value of a trademark would be lost to the extent that it became descriptive of a product, rather than used as an identification of a source or origin of a product. Thus, the use of a trademark or trade name in a claim to identify or describe a material or product would not only render a claim indefinite, but would also constitute an improper use of the trademark or trade name.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 12, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ejiri (US 2013/0330579 A1).
Regarding claim 1, Ejiri discloses an apparatus comprising: an enclosure assembly 2c; a battery array/cells 2 housed within the assembly (paragraph 25); a vent system 2f capable of venting byproducts from the array/cells 2 (paragraph 30); wherein the vent 2f includes a vent exhaust channel 15 secured to the enclosure assembly 2c (paragraph 40).
Regarding claim 2, Ejiri discloses that the channel 15 is fixed to the interior surface of cover 15c (paragraph 40).
Regarding claim 3, Ejiri discloses that the channel 15 is fixed to the interior surface of tray 10 (paragraph 39).
Regarding claim 4, Ejiri discloses the channel 15 is arranged over a vent port 15a of the cells (paragraph 42).
Regarding claims 5-7, Ejiri discloses a vent device 15f with valves 2f connected to vent hoses for expulsion through the cover 15c (paragraph 58).
Regarding claim 8, Ejiri discloses that the vent channel 15 is coated with a thin-film resin for thermal protection (paragraph 30).
Regarding claims 12 and 16, Ejiri discloses an apparatus comprising: an enclosure assembly 2c; a battery array/cells 2 housed within the assembly (paragraph 25); a vent system 2f capable of venting byproducts from the array/cells 2 (paragraph 30); wherein the vent channel 15 is coated with a thin-film resin for thermal protection (paragraph 30).
Regarding claim 17, Ejiri discloses the channel 15 is arranged over a vent port 15a of the cells and a seal disposed within a gap between the battery array/cells 2 and the channel 15 (paragraph 42).
Regarding claim 18, Ejiri discloses that the vent 2f includes a vent exhaust channel 15 secured to the enclosure assembly 2c (paragraph 40).
Regarding claim 19, Ejiri discloses that the channel 15 is fixed to the interior surface of cover 15c (paragraph 40) and to the interior surface of tray 10 (paragraph 39).
Regarding claim 20, Ejiri discloses a vent device 15f with valves 2f connected to vent hoses for expulsion through the cover 15c (paragraph 58).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ejiri as applied to claims 8 and 12 above, and further in view of Hariram (US 2015/0069068 A1).
Ejiri discloses that the vent channel 15 is coated with a thin-film resin for thermal protection (paragraph 30) but not the use of the claimed coatings. Hariram—in an invention for a container for batteries—discloses the use of fire-retarding material to suppress and/or extinguish fires from spreading including ceramics and intumescent coatings (paragraph 22). It would have been obvious to one having ordinary skill in the art at the time of invention to utilize a fireproof coating for the interior surface of Ejiri to prevent the spread of fires in the case of thermal degradation as suggested by Hariram. See USC 112 rejections above pertaining to Sipiol.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725